Citation Nr: 1506760	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected schizophrenia.  

2.  Entitlement to a disability rating in excess of 30 percent for service-connected acne keloids of the scalp, face and neck.  

3.  Entitlement to a disability rating in excess of 30 percent for service-connected acne keloids of the back, chest and upper arms.  

4.  Entitlement to an effective date earlier than September 20, 2001, for service connection for schizophrenia.  

5.  Entitlement to an effective date earlier than July 21, 2009, for a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As noted in detail below, the Veteran submitted a statement in September 2013 in which he withdrew his appeals pending at that time.  Thereafter, in 2014, the Veteran's attorney sought to reinstate the issues of entitlement to an initial increased disability rating for schizophrenia and entitlement to an earlier effective date for service connection for schizophrenia.  However, the Veteran's withdrawal of his appeal became effective when received by the Board in September 2013.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204 (2014).  Accordingly, the Board interprets the Veteran's attorney's May 2014 written contentions regarding the issues of an increased evaluation for schizophrenia, and an earlier effective date for service connection for schizophrenia as new claims and refers them to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an earlier effective date for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

In correspondence received in September 2013, prior to the promulgation of a decision in the appeal, the Veteran clearly and unambiguously withdrew his appeal regarding all issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability rating in excess of 30 percent for schizophrenia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a disability rating in excess of 30 percent for acne keloids of the scalp, face and neck have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a disability rating in excess of 30 percent for acne keloids of the back, chest and upper arms have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an effective date earlier than September 20, 2001, for service connection for schizophrenia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

In the present case, in August 2013, the Veteran's attorney submitted motions to the Board requesting a complete copy of all documents added to the claims file and a 60-day extension to submit legal argument on the Veteran's behalf.  

However, the Veteran subsequently submitted a letter to the Board dated September 6, 2013, and received by the Board September 11, 2013, in which he stated that he wished to withdraw his appeal or appeals.  He further stated that he had also discharged his attorney, effective the date of the letter.  By his signature, the Veteran asked to withdraw the issues on appeal.  

The Board notes that in a subsequent VA Form 21-22a, dated in May 2014, the Veteran reappointed his attorney as his representative.  After receiving the VA Form 21-22a, the Board provided the Veteran's attorney copies of additional evidence in the claims file in June 2014.  After his re-appointment, the Veteran's attorney identified the issues on appeal as entitlement to an increased initial disability rating for schizophrenia and entitlement to an earlier effective date for service connection for schizophrenia.  The attorney further submitted a motion for a 60-day extension to submit new evidence and legal argument in August 2014.  The motion was granted in September 2014.  In October 2014, the Veteran's attorney requested the Veteran be provided a Central Office (CO) Board hearing in December 2014.  Although an October 2014 Board letter notified the Veteran that a CO hearing was scheduled for December 2014, a subsequent undated Board letter advised him that, as he had withdrawn his appeal in September 2013, the scheduling letter was an administrative error.  

The May 2014 correspondence from the Veteran's attorney after his re-appointment cannot reinstate the appeal as it does not constitute a timely notice of disagreement because it was received more than one year following the March 2012 rating decision that awarded service connection for schizophrenia and that had originally been appealed.  See 38 C.F.R. § 20.200(c) (2014).  As noted above, his correspondence has been accepted as a new claim, and development of those claims was referred to the RO above. 

As the Veteran unambiguously withdrew the issues on appeal in September 2013, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and the appeal is dismissed. 


ORDER

The appeal of the issue of entitlement to an increased initial disability rating for schizophrenia is dismissed. 

The appeal of the issue of entitlement to an increased disability rating for acne keloids of the scalp, face and neck is dismissed. 

The appeal of the issue of entitlement to an increased disability rating for acne keloids of the back, chest and upper arms is dismissed. 

The appeal of the issue of entitlement to an earlier effective date for service connection for schizophrenia is dismissed.


REMAND

In a June 2013 rating decision, a TDIU was granted, effective July 21, 2009.  The Veteran's attorney, in a letter received in May 2014, indicates that the Veteran disagrees with the effective date of the award of the TDIU and requests a statement of the case be issued.  The May 2014 letter is construed as disagreement with the June 2013 rating decision's effective date assignment for the Veteran's TDIU.  See 38 C.F.R. § 20.201.  

An NOD must be filed with the VA office from which the Veteran received notice of the determination being appealed, which would be the Waco RO.  See 38 C.F.R. § 20.300.  This is so unless the records have been transferred to another VA office.  Id.  Although the regulation seems to indicate that an NOD must be filed at the RO level, as the Board currently has jurisdiction over the records, the Board will accept the NOD as timely filed as it was received by VA within one year of the rating decision.  See 38 C.F.R. § 20.302(a).  As the RO has not as yet issued a statement of the case addressing the claim, it is remanded for issuance of such.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case on the claim for entitlement to an effective date earlier than July 21, 2009, for TDIU.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


